In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 17-1337
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                 v.

JAIMIE PANKOW,
                                               Defendant-Appellant.
                     ____________________

        Appeal from the United States District Court for the
                    Western District of Wisconsin.
      No. 3:16-cr-00027-jdp-2 — James D. Peterson, Chief Judge.
                     ____________________

   ARGUED DECEMBER 12, 2017 — DECIDED MARCH 12, 2018
                     ____________________

   Before BAUER, RIPPLE, and SYKES, Circuit Judges.
   RIPPLE, Circuit Judge. Jaimie Pankow pleaded guilty to con-
spiring to distribute methamphetamine, in violation of
21 U.S.C. §§ 846, 841(a)(1). The district court imposed a be-
low-guidelines sentence of 84 months’ imprisonment and
5 years’ supervised release. On appeal, Ms. Pankow princi-
pally contends that meaningful review of her sentence is im-
possible because the district court did not specify how much
2                                                  No. 17-1337

it “departed” from the guidelines range as a result of the Gov-
ernment’s motion under U.S.S.G. § 5K1.1. We affirm because
the court was not required to specify that detail: traditional
departures need not be calculated separately before the court
considers other factors under 18 U.S.C. § 3553(a).


                               I
                      BACKGROUND
A. Factual and Procedural Background
   Ms. Pankow was involved in a large-scale drug conspir-
acy. She started selling methamphetamine for a friend in May
2015. Initially, she and other co-conspirators received meth-
amphetamine from a supplier who traveled to Minnesota to
purchase the drugs. After the supplier was incarcerated in
November 2015, Ms. Pankow’s friend drove to Minnesota to
buy the methamphetamine. Ms. Pankow then started helping
her friend sell it out of their house by distributing it to cus-
tomers and keeping a drug ledger.
    The scheme ended the next year. Ms. Pankow and the
friend were returning from Minnesota in February 2016 with
a purchase of methamphetamine when Wisconsin police
stopped them for speeding. A K9 unit alerted officers that
drugs were in the car, and officers arrested Ms. Pankow be-
cause she had six outstanding warrants for her arrest. Officers
searched the car and seized methamphetamine, marijuana, a
drug ledger, and a large amount of cash.
   Ms. Pankow pleaded guilty to conspiring to distribute
methamphetamine. The presentence report calculated a
guidelines range of 108 to 135 months in prison. The parties
No. 17-1337                                                     3

agreed that the Government would move under U.S.S.G.
§ 5K1.1 for the imposition of a sentence reflecting the substan-
tial assistance that Ms. Pankow had provided to law enforce-
ment. Section 5K1.1 provides that when the Government
states that a defendant has provided it with substantial assis-
tance, “the court may depart from the guidelines,” but the “re-
duction shall be determined by the court” based on “the
court’s evaluation” of the assistance. U.S.S.G. § 5K1.1.
    The Government filed its § 5K1.1 motion but made no spe-
cific recommendation to the court about “where to sentence
Pankow” in light of the motion. 1 It simply urged the court to
use 156 months as the starting point for the sentence and not
to go below 120 months after considering the § 5K1.1 motion.
The Government emphasized the need for relative parity with
the sentences it requested for other members of the same con-
spiracy. Ms. Pankow argued that certain mitigating factors,
including her vulnerability to men, warranted a significantly
lower sentence of 59 months in prison. She arrived at that fig-
ure by starting with 96 months, subtracting 13 months for the
time she had spent in state custody, and deducting 24 more
months for substantial assistance.
   After a brief recess, the court announced Ms. Pankow’s
sentence of 84 months:
              So here is what I’m going to do in terms of
           the sentence, trying to understand that her cul-
           pability really here is mitigated by the sway that
           the men had in her life and that, for all of the
           reasons that are laid out in the presentence re-
           port, she was vulnerable to that because of her

1   R.237 at 1.
4                                                 No. 17-1337

    history of abuse, but I still have to recognize the
    substantial criminality that she had for that
    year. So I’m going to sentence her to 84 months.
    Now, there’s more to it. I have got to structure
    it in a certain way, but sentence is 84 months.
        I have considered Mr. Jones’ argument
    about the time that she spent in incarceration al-
    ready, and so that—I realize that the 84 months
    is actually going to start today, and so really
    what she ends up with is something close to the
    low end of her guideline sentence, you know,
    overall, and I do want to also recognize that she
    gets credit for her cooperation. I do think it
    was—as I look at her cooperation, I appreciate
    the fact that it was a substantial assistance here
    in this investigation, but her acceptance of re-
    sponsibility did not happen immediately when
    she first had signs of trouble. You know, she got
    arrested a couple times in 2015, and she just
    kept at it. She had warnings of what was going
    on, so this isn’t like a lightbulb immediately
    went on for her and she came in and made good
    and turned herself around. It was a process.
        So in balancing all of those considerations,
    looking at what her guideline really was, I think
    the 84 months is the right sentence. It’s sufficient
    but not greater than necessary to provide the
    punishment and opportunity for treatment. I
    hope that it’s helpful to Ms. Pankow to have a
    very substantial impediment to drug use, being
No. 17-1337                                                   5

            incarcerated. I hope that is a productive thing
            for her.[2]
    Following Setser v. United States, 566 U.S. 231 (2012), the
court decided that the sentence would run concurrently to
any sentence on the three of her six pending state cases that
involved conduct relevant to this case. The judge later asked
the parties, “Anything else I need to address?” 3 Ms. Pankow’s
counsel asked the court to address two issues. First, because
Ms. Pankow was in state custody, counsel asked the court to
order the federal Bureau of Prisons to designate Ms. Pankow’s
current place of incarceration as the place where she would
serve her federal sentence. Second, counsel asked the court to
order that another of Ms. Pankow’s state cases run concur-
rently with her federal sentence. The court granted the first
request but denied the second because, as the court explained,
that state case involved a separate offense.
    Five days after sentencing, the court filed its statement of
reasons for the sentence. It reiterated that Ms. Pankow’s advi-
sory guidelines range was 108 to 135 months. The court also
stated that it would “further grant the government’s motion
pursuant to § 5K1.1.” 4 The court detailed Ms. Pankow’s char-
acteristics and explained that she deserved a lower sentence
than the 120-month floor advocated by the Government; 84
months in prison was appropriate under the factors in
18 U.S.C. § 3553(a).



2   R.254 at 46–48.
3   Id. at 58.
4   R.248 at 5.
6                                                     No. 17-1337

                                II
                         DISCUSSION
    On appeal, Ms. Pankow argues that the district court pro-
cedurally erred in two ways: First, it did not rule on the Gov-
ernment’s § 5K1.1 motion at sentencing. Second, it did not de-
scribe adequately how Ms. Pankow’s substantial assistance
and other factors affected her sentence. The Government re-
plies that Ms. Pankow waived her procedural challenges by
not raising them at sentencing. Waiver to the side, the Gov-
ernment further contends that the district court did not pro-
cedurally err; the court ruled on the § 5K1.1 motion and ade-
quately explained how it arrived at Ms. Pankow’s sentence.
    We begin with the Government’s waiver argument.
Waiver precludes appellate review. See United States v. Butler,
777 F.3d 382, 386–87 (7th Cir. 2015). If, however, Ms. Pankow
merely forfeited her arguments, we review for plain error.
See United States v. Jenkins, 772 F.3d 1092, 1096 (7th Cir. 2014).
Waiver occurs when a defendant intends, as a strategic mat-
ter, to relinquish a known right. See United States v. Barnes, No.
17-2574, -- F.3d --, 2018 WL 1095950, at *2 (7th Cir. Mar. 1,
2018); United States v. Waldrip, 859 F.3d 446, 449 (7th Cir. 2017).
By contrast, a defendant forfeits an argument when she
merely fails to assert a right in a timely fashion because of ac-
cident or neglect. See United States v. Burns, 843 F.3d 679, 685
(7th Cir. 2016). We construe waiver principles liberally in fa-
vor of the defendant. See Butler, 777 F.3d at 387.
   We believe that Ms. Pankow forfeited, rather than waived,
her procedural challenges. First, we can discern no strategic
reason for Ms. Pankow to forego asking the court to clarify
No. 17-1337                                                    7

how it arrived at her below-guidelines sentence. To the con-
trary, by failing to ask the court for clarification, Ms. Pankow
created uncertainty about whether the court had granted the
Government’s § 5K1.1 motion at the hearing, and that uncer-
tainty was not in her strategic interest. There does not appear
to be any reason for her failure to ask for clarification of the
§ 5K1.1 motion other than negligence. For instance, she was
not hesitant to question the judge about his sentencing meth-
odology. Indeed, she did ask the court to reconsider its ruling
that one of her potential state sentences would not run con-
currently to her federal sentence. Because Ms. Pankow merely
forfeited the challenges before us, we review her sentence for
plain error. Accordingly, we will reverse the district court
only if it committed a clear or obvious error that affected her
substantial rights and that impugns the fairness, integrity, or
public reputation of the proceedings. See United States v.
Olano, 507 U.S. 725, 732–37 (1993); United States v. Gill, 824
F.3d 653, 661 (7th Cir. 2016).
    Ms. Pankow first contends that the court did not rule on
the Government’s § 5K1.1 motion at sentencing as required
by Federal Rule of Criminal Procedure 32(i)(3)(B). We cannot
accept this contention. At the sentencing hearing, the court ef-
fectively ruled on the § 5K1.1 motion by saying that “she gets
credit for her cooperation.” 5 In addition to the court’s remarks
at sentencing, we also look to the written statement of reasons
to evaluate the sufficiency of the sentencing rationale.
See United States v. Blackman, 830 F.3d 721, 728 (7th Cir. 2016).
Here, the court wrote in the statement of reasons that it would


5   R.254 at 47.
8                                                     No. 17-1337

“further grant the government’s motion pursuant to
§ 5K1.1.” 6 Thus, no error, much less plain error, occurred.
    Ms. Pankow next argues that the sentencing court did not
adequately explain its reasons for sentencing her to 84
months’ imprisonment. She contends that the court (1) failed
to specify the amount of credit given to her substantial assis-
tance, (2) conflated the inquiry into her substantial assistance
with her acceptance of responsibility, and (3) did not state
whether she received credit for her 13 months in state cus-
tody. The Government responds that the court did not need
to specify the credit Ms. Pankow received for her assistance
because “departures” are obsolete after United States v. Booker,
543 U.S. 220 (2005). The Government also maintains that the
court did not confuse substantial assistance with acceptance
of responsibility and, indeed, addressed specifically whether
Ms. Pankow should receive credit for her time spent in state
custody.
    Beginning with the last of these arguments, we cannot ac-
cept the assertion that the court ignored Ms. Pankow’s request
for 13 months of credit for her time in state custody. The dis-
trict court was required to address Ms. Pankow’s arguments
at sentencing, see Rita v. United States, 551 U.S. 338, 356 (2007),
and did so. The court stated that it had “considered”
Ms. Pankow’s “time that she spent in incarceration already”
and that Ms. Pankow’s total prison time would be “close to
the low end” of her guidelines range. 7 Thus, Ms. Pankow re-
ceived a discretionary reduction for her time in state custody.
See United States v. Cunningham, 429 F.3d 673, 679 (7th Cir.

6   R.248 at 5.
7   R.254 at 47.
No. 17-1337                                                                   9

2005). Moreover, as the Government points out, the court was
not required to give Ms. Pankow any credit for her time in
state custody because she was being held awaiting state trial,
not because of a conviction. See U.S.S.G. § 5G1.3.
    Ms. Pankow also argues that the district court procedur-
ally erred in failing to specify the extent to which her sentence
was reduced for her substantial assistance. Although the
court acknowledged that it was giving her credit for coopera-
tion, it did not specify the amount of time taken off her sen-
tence as a result. Rather, the court announced her final sen-
tence of 84 months and then discussed the various factors that
led to that sentence, including her substantial assistance. This
approach, she claims, wrongfully conflated the § 5K1.1 depar-
                                                               8
ture with any variances granted under § 3553(a).
   Ms. Pankow primarily relies on § 1B1.1 of the Sentencing
Guidelines, which instructs courts to follow a three-step pro-
cess when applying the Guidelines:




8  Although the formal distinction between departures and variances has
lost much of its analytical significance since United States v. Booker, 543 U.S.
220 (2005), courts have continued to use those labels as terms of art based
on their distinct meanings from when the Guidelines were mandatory. See
Irizarry v. United States, 553 U.S. 708, 714 (2007) (“‘Departure’ is a term of
art under the Guidelines and refers only to non-Guidelines sentences im-
posed under the framework set out in the Guidelines.”); id. at 718 (Breyer,
J., dissenting) (“And conceptually speaking, the substantive difference be-
tween a ‘variance’ and a ‘departure’ is nonexistent … .”); United States v.
Walker, 447 F.3d 999, 1005–06 (7th Cir. 2006) (discussing pre- and post-
Booker understandings of “departures”).
10                                                              No. 17-1337

        §1B1.1. Application Instructions
                 (a) The court shall determine the kinds of
                     sentence and the guideline range as
                     set forth in the guidelines (see 18
                     U.S.C. § 3553(a)(4)) by applying the
                     provisions of this manual … .
                 (b) The court shall then consider Parts H
                     and K of Chapter Five, Specific Of-
                     fender Characteristics and Depar-
                     tures, and any other policy state-
                     ments or commentary in the guide-
                     lines that might warrant considera-
                     tion in imposing sentence. See 18
                     U.S.C. § 3553(a)(5).
                 (c) The court shall then consider the ap-
                     plicable factors in 18 U.S.C. § 3553(a)
                     taken as a whole. See 18 U.S.C.
                     § 3553(a).

U.S.S.G. § 1B1.1. This approach was adopted by the Sentenc-
ing Commission by way of Amendment 741, effective No-
vember 1, 2010. U.S.S.G. App. C, Vol. III, Amend. 741. With
this amendment, the Commission intended to resolve what it
considered a circuit split regarding the proper application of
                                                                     9
the Guidelines after they became advisory in Booker. Under

9 Following Booker, our circuit has treated departures as legally “obsolete”

because sentencing courts no longer have to rely on the formal departure
provisions of the Guidelines. See, e.g., United States v. Johnson, 427 F.3d 423,
426 (7th Cir. 2006); see also United States v. Mohamed, 459 F.3d 979, 986 (9th
Cir. 2006) (“We think the better view is to treat the scheme of downward
No. 17-1337                                                                  11

§ 1B1.1, a sentencing court, after calculating the applicable
guidelines range, should first consider the traditional depar-
tures addressed in the Guidelines before it considers any
other sentencing considerations not tied explicitly to the
guideline structure. See United States v. Guyton, 636 F.3d 316,
319 n.2 (7th Cir. 2011). In order to understand how this provi-
sion should operate in a post-Booker world, we must review
the relevant Supreme Court pronouncements during this era.
    Since Booker, the Supreme Court has clarified the role that
the advisory Guidelines play in sentencing procedures. “First,
a district court should begin all sentencing proceedings by
correctly calculating the applicable Guidelines range. … [T]he
Guidelines should be the starting point and the initial bench-
mark. The district court must then consider the arguments of
the parties and the factors set forth in § 3553(a).” Peugh v.

and upward ‘departures’ as essentially replaced by the requirement that
judges impose a ‘reasonable’ sentence.”). At the time of Amendment 741,
many other circuits followed a more structured three-step process, under
which they continued to account for traditional departures before consid-
ering other § 3553(a) factors. See, e.g., United States v. Moreland, 437 F.3d
424, 433 (4th Cir. 2006) (“We believe … that so-called ‘traditional depar-
tures’ remain an important part of sentencing even after Booker.”), abro-
gated in part as stated in United States v. Foote, 784 F.3d 931, 941–42 (4th Cir.
2015); United States v. Hawk Wing, 433 F.3d 622, 631 (8th Cir. 2006) (holding
that district courts should “follow a three-step sentencing approach,” un-
der which they “determine the appropriate guidelines … range” and then
“decide if a ‘traditional departure’ is appropriate” before considering “all
other factors in § 3553(a)”), abrogated on other grounds by Tapia v. United
States, 564 U.S. 319 (2011); United States v. Jordi, 418 F.3d 1212, 1215 (11th
Cir. 2005) (referencing U.S.S.G. § 1B1.1 and noting that “the application of
the guidelines is not complete until the departures, if any, that are war-
ranted are appropriately considered”).
12                                                         No. 17-1337

United States, 133 S. Ct. 2072, 2080 (2013) (citation omitted) (in-
ternal quotation marks omitted). When determining a sen-
tence, the court “must make an individualized assessment
based on the facts presented. If [it] decides that an outside-
Guidelines sentence is warranted, [it] must consider the ex-
tent of the deviation and ensure that the justification is suffi-
ciently compelling to support the degree of the variance.” Gall
v. United States, 552 U.S. 38, 50 (2007). Finally, “[a]fter settling
on the appropriate sentence, [the court] must adequately ex-
plain the chosen sentence to allow for meaningful appellate
review and to promote the perception of fair sentencing.” Id.
Some examples of significant procedural error are failure to
calculate correctly the guidelines range, to consider the
§ 3553(a) factors, or to explain adequately the chosen sen-
tence. Id. at 51.
    Although courts must correctly calculate the applicable
guidelines range before considering the pertinent § 3553(a)
factors, the Guidelines are otherwise advisory and cannot
                                                      10
mandate a strict decision-making sequence. As we said in
United States v. Brown, “the district court’s obligation is simply



10 Notably, in light of the Supreme Court’s sentencing cases since Booker,
some of our sister circuits have reached this same conclusion, departing
from their earlier positions. See United States v. Armenta-Mendoza, 648 F.
App’x 902, 904 (11th Cir. 2016) (per curiam) (unpublished) (rejecting ar-
gument that “a sentencing court must first go through a departure analy-
sis before considering whether to vary on that particular ground”); United
States v. Diosdado-Star, 630 F.3d 359, 364–66 (4th Cir. 2011) (noting that
post-Booker Supreme Court cases implicitly overruled the Fourth Circuit’s
prior holding in Moreland, 437 F.3d 424, that sentencing courts must con-
sider traditional departures before varying from a Guidelines-based sen-
tence).
No. 17-1337                                                  13

to calculate the guidelines range correctly and arrive at a rea-
sonable sentence after weighing the sentencing factors in
§ 3553(a), varying upward or downward from the guidelines
range in its discretion.” 732 F.3d 781, 786 (7th Cir. 2013). Ac-
cordingly, we have held that the calculation of traditional “de-
partures” is no longer required. See United States v. Maxfield,
812 F.3d 1127, 1129–30 (7th Cir. 2016); Brown, 732 F.3d at 786.
Nevertheless, we have emphasized that “district courts can
still take guidance from the departure provisions … and ap-
ply them by way of analogy when assessing the § 3553(a) fac-
tors. But the only boundaries on the court’s Booker discretion
are the more capacious § 3553(a) factors.” Brown, 732 F.3d at
786 (citation omitted) (internal quotation marks omitted).
“[A]fter Booker what is at stake is the reasonableness of the
sentence, not the correctness of the ‘departures’ as measured
against pre-Booker decisions that cabined the discretion of sen-
tencing courts to depart from guidelines that were then man-
datory.” United States v. Johnson, 427 F.3d 423, 426 (7th Cir.
2005).
    We never have said, however, that the considerations for-
merly denominated “departures” or “offense characteristics”
are irrelevant to the sentencing process. Indeed, 18 U.S.C.
§ 3553(a) contemplates that the district court will give them
conscientious consideration. Similarly, the three-pronged
procedure set forth in § 1B1.1, while not strictly mandatory,
should be given respectful consideration by a sentencing
court. These steps supply a helpful framework designed to
ensure that the district court does not omit from its consider-
ation any factor mandated by § 3553(a). Furthermore, adher-
ence to § 1B1.1 facilitates consistency in sentencing and per-
mits appellate courts to follow the sentencing court’s reason-
ing in imposing a particular sentence.
14                                                 No. 17-1337

    A sentencing court is under no duty, however, to follow
rigidly the § 1B1.1 construct. The sentencing court’s only duty
is to calculate the correct guidelines range, consider in the
context of § 3553(a) the factors the parties have set before it,
and respond to those considerations in a meaningful manner.
If the Government has grounded its request in a formal de-
parture motion, the record must reflect the court’s careful
consideration of that request. The court also must give mean-
ingful consideration to other pertinent § 3553(a) factors unre-
lated to the Government’s request. But, as the very words of
§ 1B1.1(b) make clear, it need not calculate, only “consider,” a
separate reduction based on traditional departures before
considering other § 3553(a) factors.
    In Ms. Pankow’s case, the district court correctly calcu-
lated the guidelines range and, although not following the
structure of § 1B1.1, adequately considered the parties’ argu-
ments, including the Government’s § 5K1.1 motion and the
pertinent § 3553(a) factors. The court considered
Ms. Pankow’s substantial assistance, her time spent in state
custody, her individual history and characteristics, the seri-
ousness of her offense, her acceptance of responsibility, the
need for sentencing parity, and the need to protect the public.
   If the court had explained its reasoning in the more struc-
tured manner of § 1.1B1, there would have been no room for
the present controversy. Nevertheless, we believe the record
adequately reflects that the district court considered
Ms. Pankow’s assistance and all other mitigating factors.
There was no plain error.
   Ms. Pankow’s final argument is that the court impermissi-
bly conflated the inquiries into her substantial assistance and
her acceptance of responsibility. Again, we see no plain error.
No. 17-1337                                                   15

The court referred to both substantial assistance and ac-
ceptance of responsibility as “cooperation” and considered
properly the timeliness of Ms. Pankow’s assistance under
§ 5K1.1(a). As reflected in the statement of reasons,
Ms. Pankow received a downward adjustment in the guide-
lines range for her acceptance of responsibility, and, after that
range was calculated, she earned a further sentence reduction
on account of her substantial assistance. This record simply
does not demonstrate plain error. Accordingly, the judgment
of the district court is affirmed.


                                                    AFFIRMED